Citation Nr: 1109475	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-20 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of right wrist fracture, painful motion with arthritis.  

2.  Entitlement to an evaluation in excess of 10 percent for residuals of right wrist fracture, malunion of the radius with bad alignment.

3.  Entitlement to an evaluation in excess of 10 percent for residuals of right wrist fracture, incomplete paralysis of the ulnar nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1955 to June 1959.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an October 2010 Travel Board hearing before the undersigned at the RO.  A transcript is associated with the claims folder.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's right wrist disability has been productive of painful motion with arthritis, with dorsiflexion less than 15 degrees, but with no ankylosis and no loss of function upon repetitive motion due to pain, weakness, or other factors.

2.  Throughout the rating period on appeal, the Veteran's right wrist disability has manifested malunion of the radius.

3.  From May 7, 2008, malunion of the ulna has been demonstrated by the evidence.

4.  Throughout the rating period on appeal, the Veteran's right wrist disability has been productive of mild incomplete paralysis of the ulnar nerve.  

5.  From May 4, 2009, severe traumatic neuropathy of the median nerve has been demonstrated by the evidence.  
CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess of 10 percent for residuals of a right wrist fracture, painful motion with arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5215 (2010).

2.  The criteria for entitlement to an evaluation in excess of 10 percent for residuals of a right wrist fracture, malunion of the radius with bad alignment, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5212 (2010).

3.  From May 7, 2008, the criteria for a separate grant of service connection for residuals of a right wrist fracture, malunion of the ulna with bad alignment, have been met.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4.  From May 7, 2008, the criteria for a 10 percent, but no higher, disability evaluation for malunion of the ulna with bad alignment have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5211 (2010).

5.  The criteria for entitlement to an evaluation in excess of 10 percent for residuals of a right wrist fracture, incomplete paralysis of the ulnar nerve, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8516 (2010).

6.  From May 4, 2009, the criteria for a separate grant of service connection for residuals of a right wrist fracture, severe median neuropathy, have been met.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

7.  From May 4, 2009, the criteria for a 50 percent, but no higher, disability evaluation for severe median neuropathy have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  See Dingess v. Nicholson, supra.

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none. 

A letter was sent to the Veteran in April 2008, prior to the initial RO decision which is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claims, and of the Veteran's and VA's respective duties for obtaining evidence.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  It described what the evidence should show, including how the claimed disability affects the Veteran's employment and daily life.  Although no longer required, the Veteran was also asked to submit evidence and/or information in his possession to the RO.  In addition, the letter described how VA determines disability ratings and effective dates.  A later January 2009 letter included the rating schedules that were used to evaluate the Veteran's disabilities.  

The Board finds that the contents of the April 2008 letter satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Dingess and Vasquez-Flores, supra.  In addition, the August 2008 rating decision, May 2009 SOC, and September 2009 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional 60-day periods to submit more evidence.  

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), treatment records from the Lexington VA Medical Center (VAMC), and private treatment records, and the Veteran was afforded VA examinations in May 2008 and May 2009.  

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased Rating Claim

A.  Applicable Law

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 C.F.R. § 4.1.  In addition, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  Additionally, 38 C.F.R. § 4.10 provides that the basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Court has emphasized that evaluation of musculoskeletal disabilities also includes consideration of functional loss due to pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination, and of impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The components of the Veteran's right wrist disability have been evaluated under three separate diagnostic codes.  Painful motion with arthritis has been evaluated under Diagnostic Code (DC) 5010, which addresses arthritis due to trauma, substantiated by X-ray findings, found in the Schedule of Ratings for the Musculoskeletal System.  38 C.F.R. § 4.71a.  DC 5010 states that the disability should be rated as degenerative arthritis, which is evaluated under DC 5003.  DC 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code.  In this case, DC 5215 addresses limitation of motion of the wrist.  A 10 percent evaluation is assigned where dorsiflexion is less than 15 degrees or where palmar flexion is limited in line with the forearm.  

Next, the Veteran's malunion with bad alignment has been evaluated under DC 5212, also found in the Schedule of Ratings for the Musculoskeletal System.  Under this code, which addresses impairment of the radius, a 10 percent evaluation is assigned where there is malunion of the radius with bad alignment.  A 20 percent evaluation is assigned where there is nonunion in the upper half of the radius.  A 30 percent evaluation is assigned where there is nonunion in the lower half without loss of bone substance or deformity.  Finally, a 40 percent evaluation is assigned where there is nonunion in the lower half, with false movement, with loss of bone and marked deformity.  

Finally, the Veteran's incomplete paralysis of the right hand has been evaluated under DC 8516, found in the Schedule of Ratings for Neurological Conditions and Convulsive Disorders.  38 C.F.R. § 4.124a.  A 10 percent evaluation is assigned under DC 8516, which addresses incomplete and complete paralysis of the ulnar nerve, where there is mild incomplete paralysis.  A 30 percent evaluation is assigned where incomplete paralysis is moderate, and a 40 percent evaluation is assigned where incomplete paralysis is severe.  The highest 60 percent evaluation is assigned where paralysis is complete, with the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy is very marked in the dorsal interspace and thenar and hypothenar eminences, there is loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb, and flexion of the wrist is weakened.  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
1.  Painful Motion with Arthritis

The Veteran was granted service connection for residuals of a right wrist fracture with painful motion and arthritis in an April 1999 rating decision.  A 10 percent evaluation was assigned, effective from May 3, 1995.  He filed a claim of entitlement to a higher evaluation in March 2008, which was denied in the August 2008 rating decision that is the subject of this appeal.  

The Board will begin by reviewing the medical evidence relevant to the rating period on appeal.  As discussed in subsequent sections, the Board has combined discussion of the medical evidence pertaining to all components of the residuals of the right wrist fracture below.  The right wrist is no his major side.

Dr. J.W.L. wrote a letter in December 2007 wherein he stated the Veteran had quite severe orthoarthritic change of the right hand and wrist.  Over time, the wrist had become more ankylotic and sclerotic with very limited motion.  He had very limited flexion and extension.  Ulnar and radial deviation were practically nonexistent.  He also had chronic pain and swelling in the right wrist as well as erythema, and almost nonfunctional use.  The Veteran also reported frequent numbness in his hand and an inability to grasp or accomplish activities of daily living with the right hand.  He had been treated with arthritis medications, and this had kept his symptoms at bay.

In February 2008, the Veteran reported stiffness in his right wrist at the VAMC.  It was noted that the wrist was injected in June 2007.  He was able to move his fingers but had limited flexion in the wrist for years, and it got worse every year.  He had been taking Etodolac, which was helpful.  The doctor also recommended physical therapy for strengthening, mobility, and accommodation.  

The Veteran was afforded a VA examination in May 2008.  He reported constant increased pain in his wrist with decreased range of motion.  He also had more weakness of the wrist, and wore a wrist splint at night while he slept.  He took daily prescription medication.  On physical examination, the examiner noted deformity of the right wrist, as well as instability, pain, stiffness, and weakness.  There were no episodes of dislocation or subluxation, locking, or effusion.  There were severe flare-ups of pain 4 or 5 days per week during which the Veteran had decreased ability to use his right hand or wrist for any physical movements.  The Veteran also reported swelling of the wrist.  Dorsiflexion was 0 to 20 degrees, with pain at 20 degrees.  Passive range of motion was the same.  Palmar flexion was from 0 to 5 degrees, with pain at 5 degrees.  Radial deviation was from 0 to 10 degrees, and ulnar deviation was 0 to 20 degrees.  There was no additional limitation of motion on repetitive use.  The examiner specifically noted that all range of motion testing was based on 3 repetitive movements per DeLuca and that there was no loss of motion upon repeated movements.  There was no loss of bone or part of a bone.  The examiner noted that the ulnar bone had deformity and malunion at the lateral wrist, but there was no false joint or nonunion, and no joint ankylosis.  The examiner noted that the wrist was characterized by deformity, malalignment, and painful movement.  He further stated that the wrist disability had significant effects on the Veteran's occupation, in that he had problems with mobility, lifting and carrying, and decreased strength.  However, it was noted that the Veteran was employed full-time in the occupation he had for more than 20 years.  In the last year, the Veteran had lost 20 weeks of time from work due to his wrist disability.  Moreover, the disability had severe effects on chores, shopping, recreation, traveling, feeding, bathing, dressing, toileting, and grooming, and moderate effects on exercise.    

The Veteran sought treatment with Dr. J.W.L. in September 2008.  It was noted that he was in the masonry business and that the wrist had become progressively more painful, stiff, and deformed, and he now reported numbness and tingling in the fingers and could hardly use the right hand.  Clinical evaluation showed a marked deformity at the wrist with decreased sensation in the median nerve distribution.  
X-ray showed advanced arthritis of the wrist and collapse of some of the carpal bones.  The doctor assessed wrist arthritis, probably with a superimposed carpal tunnel syndrome as well.  The doctor stated that it was severe and symptomatic enough that the Veteran should consider having a wrist fusion and recommended another private physician to conduct the procedure.  

In December 2008, the Veteran saw Dr. R.C.B., the physician recommended by Dr. J.W.L.  On physical examination, the Veteran had 10 degrees of extension to 0 degrees of flexion.  There was full pronation and supination.  X-rays were reviewed and showed deformity of the distal radius with a marked dorsal inclination of the distal radial articular surface.  There were also advanced degenerative changes between the radius and scaphoid, and between the capitates and the lunate.  The doctor stated that, with the marked abnormality of the distal radius, the Veteran was not a candidate for scaphoid excision and midcarpal fusion.  The only surgical option at that point would be a total wrist arthrodesis.  The Veteran, however, did not wish to proceed with surgery.  Thus, the doctor stated he could continue with the use of a splint for comfort.  

In May 2009, the Veteran told Dr. J.W.L. that he was having numbness and tingling in his right hand that caused some impairment in its function.  He was currently taking Aleve with only moderate improvement.  The doctor administered a Toradol injection.  

The Veteran also had a VA examination that month.  He complained of pain, decreased motion, and weakness in the wrist and hand.  The Veteran denied flare-ups of the disability.  On physical examination, there was deformity, tenderness, pain at rest, and severely limited movement.  Dorsiflexion was to 5 degrees, palmar flexion was to 5 degrees, radial deviation was to 0 degrees, and ulnar deviation was to 15 degrees, with pain throughout the range of motion, except for ulnar deviation, where pain began at 5 degrees.  The range of motion measurements were essentially equivalent and reproducible on repeat testing 3 times without functional loss.  There was no bone loss or joint ankylosis.  The median and ulnar nerves were affected, as demonstrated by decreased sensation to the palmar aspect of the thumb and index fingers in the median nerve distribution and to the ring and little fingers in the ulnar nerve distribution.  The examiner assessed traumatic neuropathy of both nerves, with paralysis, but no neuritis or neuralgia.  X-rays showed diffuse demineralization.  There were at least moderately severe posttraumatic degenerative changes present throughout the carpus, with joint space obliteration, bony remodeling, subchondral sclerosis, and marginal osteophytes which were most severe at the proximal radiocarpal joint.  Adjacent to the deformed ulnar styloid was a well corticated 18 millimeter nidus of dystrophic ossification.  The Veteran stated that he was now retired by reason of eligibility due to age or duration of work.  The examiner concluded that the disability prevented sports, had moderate effects on chores, mild effects on exercise, recreation, bathing, dressing, and toileting, and no effects on shopping, traveling, and feeding.  

A September 2009 VAMC note indicates decreased grip strength of the right hand.  

In October 2010, the Veteran reported numbness and tingling in the right hand, especially in the first through third digits.  He also reported weakness in the hand.  He had symptoms for 10 years, but they had increased in severity in the last three years.  On physical examination, right hand grip was 10 pounds (as opposed to 20 pounds on the left), and there was no muscle atrophy.  Wrist extension was limited to 5 degrees.  There was decreased sensation in the right median nerve distribution, and malunion of the distal radius and ulna, as evidenced on gross examination.  Tinels was positive on the right.  An EMG study showed electrodiagnostic evidence of right severe median neuropathy at the wrist.  The interpreting physician recommended that the Veteran's primary care physician order an orthopedic hand evaluation for possible flexor retinaculum release.     

At the 2010 Board hearing, the Veteran testified that he had numbness in the index finger, middle finger, and thumb of the right hand.  He was unable to lift a gallon of milk with the right hand if it was full.  With pain medication, he rated the severity of the pain in his right hand at 4 out of 10.  He said that he was still working in the field of masonry, bbut had difficulty performing certain tasks due to his hand.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of an evaluation in excess of 10 percent for residuals of a right wrist fracture, painful motion with arthritis.  

As mentioned above, this component of the Veteran's wrist disability was evaluated under DC 5215.  A 10 percent evaluation was assigned for dorsiflexion less than 15 degrees, and 10 percent is the highest evaluation available under DC 5215.  Thus, this particular diagnostic code does not allow for an increased rating.  

The Board has considered whether any alternate diagnostic codes would allow for an increased rating.  The VA examiners noted the absence of ankylosis, so DC 5215 does not apply.  Moreover, DC 5003 only allows for an evaluation higher than 10 percent when limitation of motion of the joint involved is noncompensable under the appropriate code, or when there is more than one joint involved.  Here, however, the limitation of motion has been assigned a compensable evaluation, and only one joint is involved.  Therefore, no other codes would allow for an increased rating.

The Board has also considered whether the competent evidence establishes any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability such that the Veteran's disability picture is more nearly approximated by a rating higher than 10 percent.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Although the Veteran had pain on range of motion testing, both VA examiners noted no additional loss of function due to pain on 3 repetitions of testing.  Thus, additional functional limitation so as to warrant a higher rating has not been established by the evidence.  

In conclusion, the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating for painful motion with arthritis of the right wrist, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

In addition to the foregoing, the Board has considered whether the Veteran's service-connected residuals of a right wrist injury, including arthritis with painful motion of the wrist, warrants an increased rating on an extra-schedular basis.  The governing criteria for the award of an extra-schedular rating call for a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  In these instances, the RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extra-schedular evaluation commensurate with average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  Further, although the Veteran has difficulty performing some of the tasks associated with his job in masonry, and he told the VA examiner he has missed 20 weeks of work in the past year due to his wrist, he has been able to maintain employment in the same field as a supervisor.  Moreover, the Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, the evidence does not indicate that application of the regular schedular standards is rendered impracticable, and referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.

2.  Malunion of the Radius with Bad Alignment

Next, the Veteran was awarded service connection for malunion of the radius in a May 2002 rating decision.  A 10 percent evaluation was assigned under DC 5212, effective from July 24, 2000.  He contends he is entitled to a higher evaluation.

Based on the medical evidence summarized above, the Board finds that the weight of the evidence is against a grant of a higher evaluation for malunion of the radius.  

As mentioned above, DC 5212 allows for a 10 percent evaluation when there is malunion of the radius with bad alignment.  The next higher 20 percent evaluation is assigned when there is nonunion of the radius in the upper half.  As noted by the 2008 VA examiner, there is no nonunion of the bones in the Veteran's wrist.  Therefore, DC 5212 does not allow for an increased rating.  

The Board has considered whether any other diagnostic codes would allow for an increased rating.  In that regard, the 2008 VA examiner noted the ulnar bone had deformity and malunion at the lateral wrist.  Additionally, a VAMC physician noted malunion of the distal radius and ulna on gross examination.  DC 5211 is for application when  there is impairment of the ulna, including malunion of the ulna with bad alignment.  Applying the benefit of the doubt in favor the Veteran, the Board finds that a 10 percent evaluation for malunion of the ulna under DC 5211 is warranted by the evidence.  There are no other applicable diagnostic codes that would allow for an increased rating in this case.  

As above, the Board has also considered whether the competent evidence establishes any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability such that the Veteran's disability picture is more nearly approximated by a rating higher than 10 percent.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  Since no additional loss of function due to pain on 3 repetitions of range of motion testing was noted, a higher evaluation is not warranted due to pain or the other DeLuca factors.  

In conclusion, although the evidence does not support an evaluation in excess of 10 percent for the Veteran's malunion of the radius, a separate evaluation is warranted for malunion of the ulna.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

Finally, the Board has determined, above, that the Veteran's service-connected malunion with bad alignment of the radius does not warrant an increased rating on an extra-schedular basis.  

3.  Incomplete Paralysis of the Ulnar Nerve

The Veteran was granted service connection for incomplete paralysis of the ulnar nerve in a May 2002 rating decision.  A 10 percent evaluation was assigned under DC 8516, described above, effective from July 24, 2000.  The Veteran contends a higher evaluation is warranted.  

Based on the medical evidence summarized above, the Board finds that the weight of the evidence is against a grant of an evaluation in excess of 10 percent for incomplete paralysis of the ulnar nerve.  
  
Application of DC 8516 allows for a 10 percent evaluation when incomplete paralysis of the ulnar nerve is mild.  A 30 percent evaluation is assigned where the incomplete paralysis is moderate.  The 2009 VA examiner noted that the ulnar nerve was affected, as demonstrated by decreased sensation to the ring and little fingers in the ulnar nerve distribution.  However, the Veteran testified that the numbness in his fingers was primarily in the thumb, index, and middle finger (median nerve distribution), and the EMG study conducted in 2010 did not show any ulnar neuropathy.  Thus, the Veteran's ulnar neuropathy cannot be characterized as more than mild in degree, and DC 8516 does not allow for an increased rating.

The Board has next considered whether any alternate diagnostic codes would allow for an increased rating.  Although there are no other applicable codes relating to impairment of the ulnar nerve, the Board finds that DC 8515, which addresses paralysis of the median nerve, is applicable in this case.  Specifically, the 2009 VA examiner assessed traumatic neuropathy of both the median and ulnar nerves, with paralysis, but no neuritis or neuralgia.  Further, the 2010 EMG study showed severe median neuropathy.  Thus, the residuals of the Veteran's wrist injury appear to include damage to the median nerve.

Under DC 8515, a 10 percent evaluation is assigned when there is mild incomplete paralysis, a 30 percent evaluation is assigned when it is moderate, and a 50 percent evaluation is assigned when it is severe.  The highest 70 percent evaluation is assigned when there is complete paralysis, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand; pronation incomplete and defective, absence of flexion of index finger and feeble flexion of the middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of the wrist weakened; pain with trophic disturbances.  

Based on the 2010 EMG study that demonstrated severe median neuropathy and the lack of evidence of complete paralysis of the nerve, the Board finds that a 50 percent evaluation is warranted under DC 8515.          

As above, the Board has also considered whether the competent evidence establishes any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability such that the Veteran's disability picture is more nearly approximated by a rating higher than 10 percent.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  Since no additional loss of function due to pain or weakness on three repetitions of range of motion testing was noted, a higher evaluation is not warranted due to pain or the other DeLuca factors.  

In conclusion, although the evidence does not support an evaluation in excess of 10 percent for the Veteran's incomplete paralysis of the ulnar nerve, a separate evaluation is warranted for severe median neuropathy. 

Finally, the Board has determined, above, that the Veteran's service-connected right wrist disability, including incomplete paralysis of the ulnar nerve, does not warrant an increased rating on an extra-schedular basis.  


ORDER

Entitlement to an evaluation in excess of 10 percent for residuals of right wrist fracture, painful motion with arthritis, is denied.

Entitlement to an evaluation in excess of 10 percent for residuals of right wrist fracture, malunion of the radius with bad alignment, is denied.

A separate service-connected disability evaluation of 10 percent is granted for residuals of right wrist fracture, malunion of the ulna with bad alignment, effective May 7, 2008, subject to governing criteria applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for residuals of right wrist fracture, incomplete paralysis of the ulnar nerve, is denied.

A separate service-connected disability evaluation of 50 percent is granted for residuals of right wrist fracture, severe neuropathy of the median nerve, effective May 4, 2009, subject to governing criteria applicable to the payment of monetary benefits.


____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


